Name: Decision (EU) 2015/436 of the European Parliament and of the Council of 17 December 2014 on the mobilisation of the European Union Solidarity Fund
 Type: c("Decision", "Decision_ENTSCHEID")
 Subject Matter: EU finance;  cooperation policy;  Europe;  budget;  deterioration of the environment
 Date Published: 2015-03-17

 17.3.2015 EN Official Journal of the European Union L 72/6 DECISION (EU) 2015/436 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 December 2014 on the mobilisation of the European Union Solidarity Fund THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (1), and in particular Article 4(3) thereof, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (2), and in particular point 11 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Union has created a European Union Solidarity Fund (the Fund) to show solidarity with the population of regions struck by disasters. (2) Article 10 of Council Regulation (EU, Euratom) No 1311/2013 (3) allows the mobilisation of the Fund within the annual ceiling of EUR 500 million (2011 prices). (3) Regulation (EC) No 2012/2002 contains the provisions whereby the Fund may be mobilised. (4) Italy has submitted an application to mobilise the Fund, concerning floods. (5) Greece has submitted an application to mobilise the Fund, concerning an earthquake. (6) Slovenia has submitted an application to mobilise the Fund, concerning ice storms. (7) Croatia has submitted an application to mobilise the Fund, concerning ice storms followed by flooding, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2014, the European Union Solidarity Fund shall be mobilised to provide the sum of EUR 46 998 528 in commitment appropriations. For the general budget of the European Union for the financial year 2015, the European Union Solidarity Fund shall be mobilised to provide the sum of EUR 46 998 528 in payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 17 December 2014. For the European Parliament The President M. SCHULZ For the Council The President B. DELLA VEDOVA (1) OJ L 311, 14.11.2002, p. 3. (2) OJ C 373, 20.12.2013, p. 1. (3) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884).